Mr. Justice Hernández
delivered the following opinion of the court:
The ease submitted for decision to this Supreme Court is an appeal taken by José López Gaztambide from the judgment of the District Court of Ponce, sentencing him, upon conviction of the crime of extortion as defined in section 458 of the Penal Code, to one year’s imprisonment in the penitentiary, at hard labor, said sentence to be served in the insular prison, and to the payment of the costs incurred on the trial. The appellant was charged, on May 2, of last year, by the Fiscal of the District of Ponce with said crime, committed as follows: “One night, not stated, of September, 1902, a fire broke out in the store of José N. Peñas, of Tauco, within this judicial district, to which the defendant, José López Gaztam-bide, a lieutenant of the Insular Police and chief of the force stationed in said town, repaired and proceeded to institute an investigation of the occurrence. He then proceeded to the house of Peñas and unlawfully threatened to involve the latter in ’a criminal prosecution if he refused to give him fifty dollars, which sum was afterwards reduced to twenty-five dollars. Peñas being unable to furnish the money, he demanded of him a note of hand, besides taking a watch and gold chain as security for payment. This act is contrary to the law in such case made and provided, and against the peace and dignity of the People of Porto Pico.”
At the oral trial held in the District Court of Ponce, among other witnesses for the prosecution and defense, José Nativi-dad Peñas, Luis Antonio Dastas, José Sanabria, Arturo Iri-zarri, Juan Boig and Andrés García were called to the witness stand, the one first mentioned testifying: That on the occasion of a fire started in his store, José López Gaztambide, at *381the time a lieutenant of. the Insular Police, called at Ms house and informed him that he had come for the purpose of instituting proceedings against the witness in connection with said fire, but would drop the matter provided he gave Mm fifty dollars. Not having the money, he agreed with the defendant to give Mm twenty-five dollars in a note of hand made out in favor of Policeman Sanabria, who accompanied the defendant, the latter taking possession of a gold watch the witness had lying on a desk, as security for said document. The sec-cond witness, Dastas, states that while on a visit at Peñas’ house, and in the latter’s sick-room, Lieutenant Gaztambide made Ms appearance and was left alone with Peñas, who, after Gaztambide went away, informed Mm that he had demanded money of Mm and had carried away a gold watch as security for the note of hand that had been drawn up, which gold watch witness had seen on Peñas’ desk before Gaztam-bide entered the room and did not see it after he had left. The third witness, Sanabria, testifies that he had also gone as an insular policeman with other members of the force and Lieutenant López Gaztambide to .Peñas’ house on the occasion of the fire there; that Gaztambide went in and shortly after called witness and handed him a gold watch and a note of hand which he was to keep until Peñas had paid him the amount of the latter, adding that he had been ordered not to give back the watch to Peñas until he had paid him fifty dollars, that is to say, twenty-five dollar's, amount of the note, and twenty-five dollars more. The fourth witness, Irizarri, testifies that while an insular policeman he went, in company with other of the men and Lieutenant Gaztambide to Peñas’ house, on the occasion of.the fire, and from the statement made to him later by his comrade Sanabria, he learned about the note for twenty-five dollars and the gold watch, which was shown him by Sanabria himself. The fifth witness, Roig, testifies that he was justice of the peace of Yauco and had received an anonymous communication, in which, among *383other things, he was informed that in a pawn-shop in Ponce a watch had been pawned by an insnlar policeman, and having gone to said city he made an investigation together with the chief of the municipal police, which resulted in the discovery of the watch in a pawn-shop on Marina street. And the sixth witness, Garcia, testifies that he made a trip with Gaztambide from Guayanilla to Ponce, in April, if he remembers rightly, and while both were in Marina street, in front of a pawn-shop, Gaztambide handed him a gold watch and chain with instructions to pawn it, which he did. In addition to other documents of which no special mention need be made, a pawn stub issued in the name of Andrés García for a gold watch and chain, and dated August 13, 1902, was introduced in evidence. None of the witnesses for the defense declares that Gaztambide did not commit the act of which he is accused, or openly contradict the substance of foregoing testimony.
' At the conclusion of the evidence, the Fiscal asked that Gaztambide be declared guilty of the crime whereof he was accused, and counsel for the defendant argued that a Verdict of not guilty should be rendered, after which, before pronouncing judgment, the defendant was asked the questions prescribed by section 318 of the Code of Criminal Procedure, to which he replied that he was innocent. The court unanimously rendered a judgment of conviction as already set forth, and from said judgment counsel for defendant, without filing a bill of exceptions, took an appeal, which was allowed, the same being opposed by the Fiscal in this Supreme Court.
In the writing interposing the appeal the grounds thereof are not stated; but counsel for Gaztambide in this Supreme Court sets forth as grounds, the following: 1. That it has not been proven that López Gaztambide had threatened Pe-*385ñas with involving him in a criminal prosecution, nor that he had received a note for twenty-five dollars and a gold watch and chain, nor that said note, watch and chain were from Peñas, nor that such articles had been pawned by and for Lieutenant López Graztambide. 2. That even were the facts proven, they do not quite come under section 458, or even section 459, of the Penal Code. 3 That the verdict is contrary to law, because it was rendered without complying with the provisions of section 318 of the Code of Criminal Procedure. Although no bill of exceptions has been filed, inasmuch as the-record of the judgment bears the signature of all the judges-who took part in the trial, and those of the Fiscal and the-defendant’s counsel, said record, containing the testimony of the witnesses and other evidence taken, is an authentic document which may serve as a basis for this Supreme Court in considering and discussing the grounds of the appeal. The statements of the witnesses for the prosecution appearing upon the record are so closely related to each other, the value of each is so strengthened by the others, that no reasonable doubt can be entertained as to the existence of the acts whereof López Graztambide has been accused. Such acts contain all the elements constituting the crime of extortion, as defined and made punishable by section 458. of the Penal Code; for G-aztambide obtained money and jewels from José N. Peñas, by threatening to involve him in a criminal prosecution, a threat implying the imputation of a crime, and which could not but induce in Peñas the fear that gave rise to the extortion, especially in the case of an official such as José López Graztambide, at that time a lieutenant of the Insular Police. It would be difficult to find more conclusive evidence in the case of a crime where, from its very nature, all the artifices which may be devised by cunning are usually resorted to in order to prevent discovery and the proof of its commission. Section 458 of the Penal Code, in connection with sections 456 and 459 of the same Code, has therefore been *387properly applied; and as to section 318 of the Code of Criminal Procedure, far from having, been violated, it has also been complied with by the District Court of Ponce, for it appears from the record of the trial that before pronouncing judgment, the accused was questioned in accordance with the provisions of said section. The grounds on which the appeal is based should therefore be rejected and the judgment appealed from affirmed.

Affirmed.

Chief Justice Quiñones and Justices Pigueras and Mac-Leary concurred. „
Mr. Justice Sulzbacher did not sit at the hearing of this case.